Citation Nr: 1630219	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  15-44 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left hand gunshot wound.

2.  Entitlement to service connection for residuals of a left shoulder gunshot wound.

3.  Entitlement to service connection for a bilateral hand disorder, to include osteoarthritis.

4.  Entitlement to service connection for a bilateral foot disorder, to include gout.  

5.  Entitlement to service connection for a bilateral knee disorder, to include degenerative joint disease.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1959 to October 1963, with prior active duty for training from June 1959 until August 1959.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction currently resides with the RO in Winston-Salem, North Carolina.  

The October 2013 rating decision denied entitlement to service connection for the following:  left hand gunshot wound residuals; left shoulder gunshot wound residuals; gout of the bilateral hands and bilateral feet; bilateral knee degenerative joint disease; depression; and COPD.  The Veteran filed a timely notice of disagreement as to the issues of entitlement to service connection for residuals of a left hand gunshot wound, arthritis, depression, "bad feet," and "couch in hands."  The RO issued a statement of the case as to all the service-connection issues denied in the October 2013 rating decision.  The Veteran then filed a substantive appeal as to the issues of entitlement to service connection for depression, "PCMD", "arthritic," and "gouch."  The Veteran's representative, in turn, filed a VA Form 646 as to the issues of entitlement to service connection for the following: left hand gunshot wound residuals, gout in both feet, a mental health disorder, a respiratory disorder, a left shoulder gunshot wound, and a bilateral knee disorder.  As the Veteran's VA Form 9 is largely illegible, and as the Veteran's representative's VA Form 646 identifies issues different than those identified by the Veteran, the Board will resolve the confusion in the Veteran's favor and find that all service connection issues from the October 2013 rating decision are on appeal.  

Here, the Veteran has characterized his bilateral hand disorder as arthritis, gout, and pain in the hands; his bilateral foot disorder as gout, arthritis, and bad feet; his bilateral knee disorder as arthritis; and his psychiatric disability as a mental health condition and depression.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has broadly construed the Veteran's claims as reflected on the title page of this document.

The claims for service connection for a bilateral hand disorder, bilateral foot disorder, bilateral knee disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

FINDINGS OF FACT

1.  The Veteran's left hand gunshot wound was not incurred in the line of duty, and was instead the result of his own willful misconduct.

2.  A left shoulder disorder has not been diagnosed at any time in the appeal period.

3.  The Veteran's currently diagnosed COPD is not etiologically related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left hand gunshot wound are not met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.1(m)-(n), 3.102, 3.159, 3.303 (2015).  
2.  The criteria for service connection for residuals of a left shoulder gunshot wound are not met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Generally, upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the Veteran's claims of entitlement to service connection for residuals of a left hand gunshot wound, the Veteran was provided adequate notice in a letter dated March 2013, prior to initial adjudication of the Veteran's claim.  That letter informed the Veteran of the general requirements for service connection, what the evidence must show, the respective duties of VA and the claimant in obtaining evidence, and how VA determines disability ratings and effective date elements.  With regard to the Veteran's claims for service connection for residuals of a left shoulder gunshot wound and COPD, the Veteran was not provided a VCAA notice prior to initial adjudication of the claim, nor prior to the issuance of the statement of the case.  In a July 2013 statement, the Veteran amended his original claim to include the issues of entitlement to service connection for left shoulder gunshot wound residuals and COPD.  VA did not resend a VCAA notice specific to those two claims.  However, in this case the Board finds such error to be harmless.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  The March 2013 VCAA notice already notified the Veteran regarding VA's duties to notify and assist in the context of general service connection claims.  Neither the Veteran nor his representative has alleged any prejudice resulting from the lack of a tailored VCAA noticed prior to the initial adjudication of the claim.  Additionally, statements and argument received from the Veteran and his representative indicate an understanding of what is needed to substantiate the Veteran's claims for service connection, thus evidencing that the Veteran has had a meaningful opportunity to participate in the development of the claims.  Based on these facts, the Board finds that any prejudice due to notice deficiency has been overcome in this case.

The Veteran has been afforded adequate assistance in response to his claims. His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is unaware of any outstanding evidence.

For the claims decided below, no VA examination was provided to the Veteran.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  With respect to the third McLendon element, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology.  

With regard to the Veteran's claim for service connection for residuals of a left hand gunshot wound, as discussed below, that claim is not allowed by law despite whether or not the Veteran was provided a VA examination.  38 C.F.R. § 3.1(m) and (n), 3.301 (2015).  With regard to the Veteran's claim for service connection for residuals of a left shoulder gunshot wound, there is no competent evidence of a diagnosed disability, no evidence of symptoms of a left shoulder disability, and no medical evidence indicating that a left shoulder disability may be related to service.  With regard to the Veteran's claim for service connection for COPD, there is no evidence of in-service respiratory problems, no evidence of continuity of symptomatology following service, and no medical evidence tending to suggest a nexus.  Accordingly, no VA examinations were warranted for these claims.  McLendon, 20 Vet. App. 79.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.301 (2015).  Under 38 C.F.R. § 3.1(n), willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease, or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

On the application for compensation, the Veteran claimed that he had disabilities related to Agent Orange or other herbicide exposure, as well as disabilities related to an environmental hazard exposure during the Gulf War.  The Veteran did not specify what disabilities he was claiming to be  related to Agent Orange or other herbicide exposure, or to an environmental hazard exposure during the Gulf War.  In later statements, he referred to the environmental hazard of sleeping in raining conditions.  He did not have service during the Gulf War, nor do his service records indicate that he had any service in Southwest Asia.  In addition, his service department records show that he did not have service in the Republic of Vietnam.  He has not submitted any evidence indicating that he was otherwise exposed to herbicides.  Accordingly, the Veteran is not entitled to service connection under the presumptive provisions of 38 C.F.R. § 3.307, 3.309(e), 3.317 (2015).  
      1.  Left Hand Gunshot Wound

The Veteran seeks entitlement to residuals of a left hand gunshot wound.

The Veteran's service department records show that he was absent without leave (AWOL) from November 22, 1961 until December 2, 1961 when he presented to the Medical Treatment Facility at Fort Bragg, North Carolina for treatment of a gunshot wound to the left hand.  The Veteran reported that he shot himself in the hand because he was AWOL and wanted pity from his parents.  A witness who was present at the time of the incident testified that they saw the Veteran deliberately shoot himself in the hand.  In May 1962, following investigation and by order of the Secretary of the Army, the Veteran's self-inflicted gunshot wound of the left hand was determined to be not in the line of duty due and a result of his own misconduct.  

In a June 2016 statement, the Veteran's representative argued for the first time that the Veteran's left hand gunshot wound was due to an accident while cleaning and field stripping his weapon while in service.  This statement directly conflicts the Veteran's statements made at the time of the incident, the witness statement, and the in-service investigation findings.  Thus, the Board does not find them credible.  

Based on the foregoing, entitlement to service connection for residuals of a left hand gunshot wound is not warranted.  The Department of the Army determined that the Veteran's self-inflicted gunshot wound was not in the line of duty due to the Veteran's own misconduct.  Such finding is not inconsistent with VA regulations, nor is it patently inconsistent with the facts as it was based on the Veteran's own testimony of the event.  Thus, the service department finding is binding on VA.  Accordingly, service connection cannot be granted for residuals of a self-inflicted left hand gunshot wound, as it did not incur in the line of duty.  38 C.F.R. § 3.1(n), 3.301, 3.303 (2015).  

      2.  Left Shoulder Gunshot Wound

The Veteran also seeks entitlement to service connection for residuals of a left shoulder gunshot wound.  His service treatment records are silent for any complaints related to the left shoulder, and the Veteran's entrance and separation examinations showed normal findings for the upper extremities.  In an April 2010 VA record, it was reported that the Veteran had a history of a left shoulder gunshot wound as a teenager.  VA treatment records are otherwise silent for any complaints, symptoms, or treatment related to the left shoulder.  

In a July 2013 statement, the Veteran reported that he had a self-inflicted gunshot wound to the left shoulder that did not occur during service.  At a September 2013 VA pension examination, there were no findings related to his left shoulder.

Based on the foregoing, entitlement to service connection for a left shoulder gunshot wound is not warranted as there is no evidence that the Veteran has a current left shoulder disability.  For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed, or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In the absence of proof of a present disability, there can be no valid claim for service-connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran's entrance and separation examinations showed normal findings for the upper extremities, and no scars were noted.  The Veteran's STRs are silent for any complaints related to the left shoulder.  VA treatment records are also silent for any complaints or symptoms related to the left shoulder.  In sum, there is no evidence of a left shoulder disorder at any point during, or contemporaneous to, the period on appeal.  McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.   Accordingly, the preponderance of the evidence is against the claim, and entitlement to service connection for left shoulder gunshot wound residuals is not warranted.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      3.  COPD

The Veteran seeks entitlement to service connection for COPD, initially claimed as shortness of breath as a result of sleeping in the rain during his period of active service.  His STRs are silent for complaints or treatment for shortness of breath or any complaints related to the respiratory system.  August 1963 chest X-rays were negative for any disease.  In an October 1963 Report of Medical History, the Veteran denied having any shortness of breath.  The Veteran's October 1963 separation examination showed normal findings for the lungs.

The Veteran presented to the VA emergency room in March 2010 with complaints of chest tightness.  COPD was assessed.

The foregoing evidence demonstrates that service connection for COPD is not warranted.  While the Veteran has a current diagnosis of COPD, there is no evidence that COPD had its onset during his period of active service, or evidence showing that his COPD is otherwise etiologically related to his period of active service.  He was first diagnosed with COPD in 2010, over 40 years following separation from service.  While he has reported that his COPD is etiologically related to sleeping in the rainy conditions while on active duty, he is not competent to provide an etiology opinion in this case as an opinion of that nature requires medical expertise outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  In sum, there is no competent evidence demonstrating that the Veteran's currently diagnosed COPD was incurred in service, or is otherwise etiologically related to his period of active service.  Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for COPD is not warranted.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for residuals of a left hand gunshot wound is denied.

Entitlement to service connection for residuals of a left shoulder gunshot wound is denied.

Entitlement to service connection for COPD is denied.  

REMAND

With regard to the remaining issues on appeal, a remand is required to secure VA examinations and opinions, and to clarify the nature of the Veteran's claims.  The Veteran has claimed that his bilateral hand, foot, and knee disorders are etiologically related to sleeping in rainy conditions during his period of active service.  In a March 2016 statement, the Veteran's representative argued that the Veteran's bilateral hand, foot and knee disorders are etiologically related to multiple in-service parachute jumps.  In the June 2016 Appellant Brief, the Veteran's representative then asserted that the Veteran's bilateral hand, foot, knee, and psychiatric disorders preexisted service, and were aggravated by that service.  

The Veteran's VA medical records show current diagnoses of osteoarthritis of the hands; degenerative joint disease of the knees; a history of gout and fractures of the feet; and "depression, other" assessed as improved.  The Veteran's DD 214 indicates that he received a parachutist badge, and he has asserted that his orthopedic disabilities are etiologically related to multiple in-service parachute jumps.  In his notice of disagreement, he also argued that his self-inflicted gunshot wounds were a sign of mental illness.  Thus, the Board finds that a remand is necessary to secure VA examinations and opinions regarding these remaining service connection claims.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Lastly, on remand attempts should be made to secure all outstanding relevant VA and private medical records.
Accordingly, the case is REMANDED for the following action.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination(s) to determine the nature and etiology any hand, foot, or knee disorders present during the pendency of this appeal.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify all hand disorders present from 2011 onward, to include specifically osteoarthritis.

b)  Did a hand disorder clearly and unmistakably exist prior to the Veteran's period of active service?  If so, was the identified disorder(s) clearly and unmistakably not aggravated (permanently increased beyond the natural progression of the disease) by the Veteran's period of active service?

c)  For each identified hand disorder that did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent or greater probability) that the hand disorder had onset in, or is otherwise related to, the Veteran's period of active service?

d)  Identify all foot disorders present from 2011 onward, to include specifically gout.

e)  Did a foot disorder clearly and unmistakably exist prior to the Veteran's period of active service?  If so, was the identified disorder(s) clearly and unmistakably not aggravated (permanently increased beyond the natural progression of the disease) by the Veteran's period of active service?

f)  For each identified foot disorder that did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent or greater probability) that the foot disorder had onset in, or is otherwise related to, the Veteran's period of active service?

g)  Identify all bilateral knee disorders present from 2011 onward, to include specifically degenerative joint disease.

h)  Did a knee disorder clearly and unmistakably exist prior to the Veteran's period of active service?  If so, was the identified disorder(s) clearly and unmistakably not aggravated (permanently increased beyond the natural progression of the disease) by the Veteran's period of active service?

i)  For each identified knee disorder that did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent or greater probability) that the knee disorder had onset in, or is otherwise related to, the Veteran's period of active service?

In forming these opinions, the examiner is requested to address the Veteran's assertion that he developed bilateral hand, foot, and knee disorders due to sleeping in raining conditions, and/or as a result of multiple parachute jumps.

4.  Also, after any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of any acquired psychiatric disorder present during the pendency of this appeal.   The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify all psychiatric disorders present from 2011 onward, to include specifically depression.

b)  Did a psychiatric disorder clearly and unmistakably exist prior to the Veteran's period of active service?  If so, was the identified disorder(s) clearly and unmistakably not aggravated (permanently increased beyond the natural progression of the disease) by the Veteran's period of active service?

c)  For each identified psychiatric disorder that did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent or greater probability) that such psychiatric disorder had onset in, or is otherwise related to, the Veteran's period of active service?

In forming these opinions, the examiner is requested to address an April 2010 VA treatment record noting a diagnosis of improved depression, the Veteran's statement that his self-inflicted gunshot wounds were a sign of a psychiatric disorder, and the September 2013 VA pension examination noting a history of depression since 1964 (as per the Veteran's testimony).  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims remaining on appeal must be readjudicated.  If any of these claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  
No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


